Title: Census, [2 February] 1790
From: Madison, James
To: 


[2 February 1790]

   
   Livermore objected that carrying out JM’s proposed census of the trades and professions was impracticable. Sedgwick asked why “the learned professions … clergy, physicians, and lawyers, were left out” (N.Y. Daily Gazette, 4 Feb. 1790).


Mr. Madison. If the object to be attained by this particular enumeration be as important in the judgment of this house, as it appears to my mind, they will not suffer a small defect in the plan, to defeat the whole. And I am very sensible, Mr. Speaker, that there will be more difficulty attendant on the taking the census, in the way required by the constitution, and which we are obliged to perform, than there will be in the additional trouble of making all the distinctions contemplated in the bill. The classes of people most troublesome to enumerate, in this schedule, are happily those resident in large towns, the greatest number of artisans live in populous cities, and compact settlements, where distinctions are made with great ease.
I take it, sir, that in order to accommodate our laws to the real situation of our constituents, we ought to be acquainted with that situation. It may be impossible to ascertain it as far as I wish, but we may ascertain it so far as to be extremely useful, when we come to pass laws, affecting any particular description of people. If gentlemen have any doubts with respect to its utility, I cannot satisfy them in a better manner, than by referring them to the debates which took place upon the bills, intend, collaterally, to benefit the agricultural, commercial, and manufacturing parts of the community. Did they not wish then to know the relative proportion of each, and the exact number of every division, in order that they might rest their arguments on facts, instead of assertions and conjectures? Will any gentleman pretend to doubt, but our regulations would have been better accommodated to the real state of the society than they are? If our decisions had been influenced by actual returns, would they not have been varied, according as the one side or the other was more or less numerous? We should have given less encouragement in some instances, and more in others; but in every instance, we should have proceeded with more light and satisfaction.
The gentleman from Massachusetts (Mr. Sedgwick) has asked, why the learned professions were not included: I have no objection to giving a column to the general body. I think the work would be rendered more complete by the addition, and if the decision of such a motion turned upon my voice, they shall be added. But it may nevertheless be observed, that in such a character, they can never be objects of legislative attention or cognizance. As to those employed in teaching and inculcating the duties of religion, there may be some indelicacy in singling them out, as the general government is proscribed from interfering, in any manner whatever, in matters respecting religion; and it may be thought to do this, in ascertaining who, and who are not, ministers of the gospel. Conceiving the extension of the plan to be useful, and not difficult, I hope it may meet the ready concurrence of this house.
